DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	In response to the restriction requirement of 4/2/2021, applicant has made an election of Invention II in the reply filed on 5/11/2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	As a result of applicant’s election, claims 1-2 and 5-7 are examined in the present office action, and claims 3-4 have been withdrawn from further consideration as being directed to a non-elected invention. Applicant should note that the non-elected claims 3-4 will be rejoined if the linking claim 1 is later found as an allowable claim.
Drawings
4.	The drawings contain twelve sheets of figures 1-5, 6A-6B and 7-19 were received on 2/25/2019.  These drawings are objected by the examiner for the following reasons.
5.	The drawings are objected to because of the following reasons.
First, the structure of the optical apparatus (1) as shown in each of figures 1, 4 and 18 are unclear.  It is unclear about the container (2) and its arrangement with respect to the stage (3) as shown in each of the mentioned figures. Applicant should note that in each of the mentioned figures, there are two containers (2), i.e., one with a solid line and the other with a dash line, being shown and the structure of the container (2) in its dash line is different from 
Second, what is the line connected to the image-acquisition element (12) in each of the figures 1, 4 and 18?
Third, the use of reference “1” in figure 2 is not proper. Applicant should note that the reference “1” is used to refer to an optical apparatus as shown in figure 1 while figure 2 shows only a portion of the apparatus. Should the reference “1” in figure 2 be deleted?
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3a" and "2b" have both been used to designate a surface of the stage (3). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
7.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3” has been used to designate both a stage, see each of figures 1, 4 and 18 and a support for an illumination mask as shown in each of figures 9, 14 and 15.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Note: It is noted that while figure 9 shows Ɵmin and  Ɵmax; however, the Ɵmin and  Ɵmax as shown in figure 9 is for angle formed by the direction of a diffusing light emitted from the diffuser (9) and a direction of (or parallel to) the optical axis of the light-collecting lens (8).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Specification
9.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
10.	The disclosure is objected to because of the following informalities: Pages 3-5: The brief description of the figures are unclear. In particular, for each figure, it is unclear what applicant mean by “{Fig. 1}  Fig. 1” or “{Fig. 2}  Fig. 2” or … “{Fig. 19}  Fig. 19”. Should “{Fig. 1}  Fig. 1” be changed to --Fig. 1--, and similar change to terms used for other figures?
Appropriate correction is required.
Claim Objections
11.	Claims 5-6 are objected to because of the following informalities.  Appropriate correction is required.
a) In claim 5: the terms thereof “an numerical aperture” appeared on line 6 should be changed to --a numerical aperture--; and the terms “an objective optical system” (lines 6-7) should be changed to --the objective optical system--. Applicant should note that an objective optical system is recited/provided in its base claim 1 on lines 14-16.
b) In claim 6: the terms thereof “an numerical aperture” appeared on line 6 should be changed to --a numerical aperture--; and the terms “an objective optical system” (lines 6-7) should be changed to --the objective optical system--. Applicant should note that an objective optical system is recited/provided in its base claim 1 on lines 14-16.
Claim Interpretation
12.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

13.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
14.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
15.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

16.	Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement by the feature thereof “Ɵmin is the minimum value of an angle, relative to an optical axis of the objective optical system … the diffusion plate”, see the claim 5  on lines 7-14.
Applicant should note that while the specification in pages 16-17 discloses/supports for the mentioned feature; however, the description related to the angle as disclosed in pages 16-17 and the description shown in figure 9 do not match/support themselves. The angle as shown in figure 9 is for an angle formed by the direction of a diffusing light emitted from the diffuser (9) and a direction of (or parallel to) the optical axis of the light-collecting lens (8). It is also noted that the specification does not disclose that the optical axis of the light-collecting lens (8) and the optical axis of the objective optical system are parallel to each other. Thus, it is unclear to one skilled in the art to decide and thus to make the observation apparatus of claim 5.
17.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


18.	Claims 1-2 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a1) it is unclear about the structural relationships among the stage, the container, the specimen placement surface and the specimen as recited in the features thereof “a stage … a specimen placement surface” (lines 2-6). In particular, the claim recites that the specimen is located on a specimen placement surface, see the claim on lines 5-6; however, the claim also recites that a container accommodates a specimen on line 2. Thus, what is/are the structural relationship(s) between the container and the specimen placement surface?
a2) the feature thereof “an image-capturing optical system … the objective optical system” (lines 17-21) is unclear. What does applicant mean by “reflected above the specimen” (lines 19-20)? How the illumination light that has been emitted from the light source is reflected above the specimen? What component(s)/element(s) are used to provide such a function?
b) Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
b1) the feature thereof “an angle, relative to an optical axis of the objective optical system, at which …the diffusion plate” (lines 7-10) is unclear. What “an angle, relative to an optical axis of the objective optical system” does applicant imply here? How can the mentioned angle be form? 

c) Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
c1) the feature thereof “the center position” (line 4) lacks a proper antecedent basis; 
c2) the feature thereof “ΔY is the center …light-collecting lens” (lines 4-6) is unclear. What does applicant mean by the mentioned feature? Does applicant mean by --ΔY is a distance from a center position of a light-emitting region of the light source and the optical axis of the light-collecting lens--? 
d) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Allowable Subject Matter
19.	Claims 1-2 and 6-7 would be allowable if rewritten to overcome the objections and the rejections to the claims as provided in the present office action.
20.	The following is a statement of reasons for the indication of allowable subject matter: 
The observation apparatus as recited in the independent claim 1 is allowable with respect to the prior art, in particular, the US Patent Nos. 6,674,575 and 7,397,601 by the limitations related to the structure of the apparatus as recited in the features thereof “a diffusion plate … the image-capturing optical system” as recited in the claim on lines 10-25. Such a structure is not disclosed in the prior art.

Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
22.	The US Patents and Publications are cited as of interest in that each discloses an illumination system comprises a light source, a collecting/collimating lens and a diffuser.
The US Patent No. 10,914,931 discloses an observation apparatus which discloses by at least one inventor as the inventor of the present application.
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872